DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.
Applicant’s election without traverse of Group I, claims 1-13 and 16-20 in the reply filed on 10/28/2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: the specification lacks a “Brief Description of the Drawings.” 
Appropriate correction is required.
Drawings
The drawings for a national stage application must comply with PCT Rule 11. The drawings are objected to because the Drawings include text matter. PCT Rule 11.11 (a) requires the drawings do not contain text matter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
Allowable Subject Matter
Claims 1-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 discloses a modification process including, inter alia, heating an end portion such that the end portion axially shrinks while the inner periphery is substantially maintained, to obtain a modified biaxially oriented pipe with a thickened end portion. 
Lenthe et al. [US2002/0022101] discloses a biaxially oriented pipe with a thickened end portion.  Lengthe fails to disclose heating an end portion such that the end portion axially shrinks while the inner periphery is substantially maintained. 
Gonzalez et al. [US6863757] discloses heating a biaxially oriented tube to radially shrink the tube. Gonzalez does not disclose heating an end portion such that the end portion axially shrinks while the inner periphery is substantially maintained. 
Claim 1 is allowable as the prior at does not disclose heating an end portion such that the end portion axially shrinks while the inner periphery is substantially maintained, in combination with the other requirements of the claims. Claims 2-13 and 16-20 depend from an allowable base claim, incorporate the allowable subject matter though dependency and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 17, 2021